DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balk (US 6672662).  Regarding claim 1, Balk teaches a vehicle seating system (see column 1, lines 27-30) comprising: a seat (12) having a primary seating element (72) comprising a front portion (84) and a rear portion (88), wherein the primary seating element (72) is configured to be connected to a base support structure (28); a seat back element (76) having (i) an elongated body with a front side (96) and a back side opposite the front side and (ii) a connected end (bottom of 76) and an unconnected end (top of 76), wherein the connected end is movably connected to the primary seating element (via 200; see column 6, lines 7-11), and wherein the seat back element (76) is configured to be moved to at least a first position and a second position (see Figures 1 and 4 for the different positions); and a secondary seating element (116) configured to be moved to a stored position (see Figure 4) and an open position (see Figure 1), wherein the stored position coincides with the first position of the seat back element, and wherein the open position coincides with the second position of the seat back element (see Figures 1 and 4), wherein the secondary seating element (116) is disposed substantially parallel with the back side of the seat back element while in the stored position (see Figure 4), and wherein the secondary seating element (116) extends substantially horizontally away from the primary seating element and the seat back element while in the open position (see Figure 1).

Regarding claims 2-3, Balk further teaches hinge elements that allow the secondary seating to rotate between the stored and open positions (see Figures 1 and 2; hinge element at the top of 116 that allows 116 to deploy from 76 and hinge elements at the bottom of 116 that allow 112 to deploy from 116).

Regarding claim 6, Balk further teaches wherein the secondary seating element is configured to be removably connected to the base support structure (see items 114 and 156 which are removably connected to areas 40 and 44 of the vehicle floor in Figures 1 and 2).

Claim(s) 1, 8, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonasson (US 4541654).  Regarding claim 1, Jonasson teaches a vehicle seating system (see column 1, lines 5-9) comprising: a seat (1) having a primary seating element (4) comprising a front portion and a rear portion (see Figure 1), wherein the primary seating element (4) is configured to be connected to a base support structure (car floor); a seat back element (3) having (i) an elongated body with a front side and a back side opposite the front side  (see Figure 1) and (ii) a connected end (bottom of 3) and an unconnected end (top of 3), wherein the connected end is movably connected to the primary seating element (via reclining mechanism), and wherein the seat back element (3) is configured to be moved to at least a first position and a second position (via reclining mechanism); and a secondary seating element (6) configured to be moved to a stored position (see Figure 1) and an open position (see Figure 2), wherein the stored position coincides with the first position of the seat back element, and wherein the open position coincides with the second position of the seat back element (one can open the seat, 6, at whatever reclined or upright position the user desires), wherein the secondary seating element (6) is disposed substantially parallel with the back side of the seat back element while in the stored position (see Figure 1), and wherein the secondary seating element (6) extends substantially horizontally away from the primary seating element and the seat back element while in the open position (see Figure 2).

Regarding claim 8, Jonasson further teaches wherein the seat back element has an arched configuration such that the elongated body forms an arch between the connected end and the unconnected end (see Figure 3 where it appears that item 20 has a slight arch that matches that of the seatback).

Allowable Subject Matter
Claims 4-5, 7, 9-11, 13-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636